Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to the response to requirement for restriction in U.S. Patent Application 16/946,450, filed on 7/13/2022. This application, filed on 6/22/2020, is a divisional of U.S. Patent Application 14/730,352 now Patent 10,691,469 which is a continuation of U.S. Patent Application 14/727247 now abandoned. Application 14/272247 is a continuation of U.S Patent Application 17/648,076, now U.S. Patent 9,980,101 which claims priority to the Patent Cooperation Treaty filing PCT/US13/72260. The aforementioned PCT filing claims priority to Provisional U.S. Patent 61/730,660 filed on 11/28/2012. The provisional patent has been inspected by the examiner to verify the support of the limitations of Claim 20 as presented in the initial disclosure of the parent application, so the priority date of the current filing is determined to be 11/28/2012.
	This action is made non-final.
Claims 1-20 are pending. Claims 1-19 have been non-elected as per response to restriction requirement. Claim 20 is examined, and is independent.






				Response to Restriction Requirement
	In response to restriction requirement set forth in paper mailed 05/13/2022, Applicant elects Group III (claim 20) for examination. Since Applicant does not indicate with or without traverse, and does not provide any argument, the examiner interprets Applicant’s response as an election without traverse. The restriction requirement is made final.

Drawings
	The drawings filed on 8/26/2020 are objected to by the Examiner.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “198” appears to designate both circles indicating the range of weapons and RFID Tag readers in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20050262751 (Leslie) in view of U.S. Pre-grant Publication 20130176192 (Varga).

20. Leslie discloses a method for determining the range of fire for a weapon with a system including a server in a network which receives data from a mobile client in the network, the client in the possession of a user proximate the weapon, the method comprising: 
acquiring identification information for the weapon with the mobile client by reading a tag associated with the weapon with the mobile client; 
transmitting the weapon identification information to the server; (See Leslie at [0009]- [0010] where disclosed is an example of a police traffic stop where a weapon is identified by the scanning of an RFID chip which teaches the limitation of a tag. The serial number, teaching the limitation of weapon identification information, is transmitted to a central computer, teaching the limitation of a server. The scanning mechanism would therefore teach the limitation of a mobile client.)
acquiring [data ] from a database; and (See again Leslie at [0010] “communicate with the central database to retrieve stored information relating to a particular serial number when that serial number was received in response to an interrogating signal.”)
Leslie does not disclose the following limitations.
acquiring a predetermined range of fire for the weapon from a database
creating a common operating picture which includes the location of the client and a circle centered about the client location, which circle indicates a limit in the weapon firing range in a map view presentation or radar view presentation of the common operating picture. 
Varga discloses these limitations. Varga discloses acquiring a predetermined range of fire for the weapon. (See Varga at [0029] where the range of a weapon is acquired by a system.)
Varga discloses creating a common operating picture which includes the location of the client and a circle centered about the client location, which circle indicates a limit in the weapon firing range in a map view presentation or radar view presentation of the common operating picture. (See again Varga at [0029] where it is stated “Units 12A and 12B also display their weapons range capability as illustrated by the dotted circles 10A around the unit centers 40. Possible sniper 8 positions within occluded zone 2A next to unit 12A are shown with their corresponding predicted firing range space capabilities 10B.” See also Figure 2A which is the computer generated view described in the above section, detailing the threats with a circle indicating their firing range.).

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Leslie and Varga. The two are analogous to the Applicant’s invention in that both deal with the active threat of firearms. The motivation to add the visual system of Varga to Leslie would have been to facilitate “tracking and history” and therefore “maximiz[e] perceptual vigilance” as taught by Varga at [0006]. It would also have been a motivation in Leslie to provide security for the police officer and public through the more detailed information of Varga.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20170105108-A1 04-2017 SOUTH; John A.
US-20160119424-A1 04-2016 KANE; Brittin
US-20150332424-A1 11-2015 Kane; Brittin
US-20150334207-A1 11-2015 Kane; Brittin
US-8939366-B1 01-2015 Kelly; John T.
US-20140288907-A1 09-2014 Lundqvist; Anders
US-8240077-B2 08-2012 Holmberg; Larry
US-20080204361-A1 08-2008 Scales; John Richard
US-20070190494-A1 08-2007 Rosenberg; Louis B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        9/9/2022
	
						/WILLIAM L BASHORE/                                                                                Supervisory Patent Examiner, Art Unit 2175